Name: Commission Regulation (EEC) No 2464/86 of 31 July 1986 on an accelerated alignment of the customs duties on certain tinned satsumas coming from Spain
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  taxation;  plant product;  trade policy
 Date Published: nan

 1 . 8 . 86 Official Journal of the European Communities No L 211 / 11 COMMISSION REGULATION (EEC) No 2464/86 of 31 July 1986 on an accelerated alignment of the customs duties on certain tinned satsumas coming from Spain Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas an accelerated alignment of customs duties applicable on import into the Community as constituted on 31 December 1985 of certain tinned satsumas coming from Spain will enhance the integration process for Spain and will not have any harmful repercussions on trade within the Community ; Whereas for administrative reasons the implementation of this Regulation should not take place before 1 September 1986 ; whereas the reduction of the customs duties should, however, be applicable from the date of the first reduction of customs duties pursuant to Article 75 ( 1 ) of the Act of Accession of Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 The basic duties which shall be successively reduced by the Community as constituted on 31 December 1985 as provided for in Article 75 of the Act of Accession of Spain and Portugal shall for the products listed in the Annex be those indicated against each product. Article 2 This Regulation shall enter into force on 1 September 1986. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX List of products referred to in Article 1 CCT heading No Description Basic duties (%) ex 20.06 B II a) 3 ex 20.06 B II b) 3 Sliced satsumas in cans Sliced satsumas in cans 16 15